Case: 17-50104      Document: 00514577338         Page: 1    Date Filed: 07/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                           United States Court of Appeals
                                    No. 17-50104                                    Fifth Circuit


                                 Conference Calendar                              FILED
                                                                              July 30, 2018
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk

                                                 Plaintiff-Appellee

v.

ISRAEL BRITO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:07-CR-132-2


Before DENNIS, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Israel Brito has moved for leave to
withdraw and has filed briefs in accordance with Anders v. California, 386 U.S.
738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Brito has
not filed a response. We have reviewed counsel’s briefs and the relevant
portions of the record reflected therein. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review. See United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50104   Document: 00514577338    Page: 2   Date Filed: 07/30/2018


                               No. 17-50104

States v. Pesina-Rodriguez, 825 F.3d 787, 788 (5th Cir. 2016). Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                    2